In a proceeding pursuant to CPLR article 78 to review a determination of the respondent dated July 10, 1986, finding him guilty of violating an inmate disciplinary rule, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), entered June 23, 1987, which dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
During the pendency of this appeal, the determination which is under review was administratively reversed, and the matter was expunged from the petitioner’s records. Since the petitioner has now received the relief sought, he is no longer aggrieved and the appeal should be dismissed as academic (see, Matter of Adams v LeFevre, 135 AD2d 1054; Matter of Gonzalez v Jones, 115 AD2d 849). Thompson, J. P., Kunzeman, Fiber, Spatt and Balletta, JJ., concur.